Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 6/8/21. Claims 9-10 and 12-26 are pending with claims 12 and 16 in independent form.

Allowable Subject Matter
Claims 9-10 and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 12 and all its dependencies, A smartcard (SC) comprising: a card body (CB) having a metallic (conductive) portion and a non-metallic (non- conductive) portion, both of which are exposed at a front surface of the card; wherein the metallic portion comprises at least 25% of the surface area of the card; and wherein the metallic portion has a slit (S) or a metal edge (ME, 718) at an interface with the non-metallic portion so that it can function as a coupling frame (CF); further comprising: 2a flexible circuit (FC) having a sense coil (SeC) overlapping the slit or metal edge. With respect to claim 16 and all its dependencies, Transponder chip module (TCM) for a smartcard (SC), comprising: a substrate (MT, CCT) having two surfaces; contact pads (CP) disposed in a contact pad array (CPA) on a first surface of the substrate; and at least one connection bridge (CBR) disposed on the first surface of the substrate for interconnecting component elements on a second surface of the substrate; wherein an insertion direction is defined for the transponder chip module; wherein the component elements comprise: a coupling loop antenna (CLA); and a module antenna (MA, AS); and 3wherein the connection bridge or bridges facilitating the jump-overs between the antenna tracks of the coupling loop antenna (CLA) and the antenna tracks of the module antenna (MA, AS) connected to the RFID chip. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH